Citation Nr: 0504212	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for lumbar strain, now 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to November 
1983 and from June 1986 to March 1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied a claim for an increased 
rating for service-connected lumbar strain, then rated 20 
percent disabling.  In May 2003, a Decision review Officer 
(DRO) at the RO also denied the claim for an increased 
rating.  The veteran testified before the Board at a hearing 
held at the RO in March 2004.  


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained; the 
veteran failed to report for several scheduled VA 
examinations, and the claim is rated based on the evidence of 
record, including one examination requested after the veteran 
filed the instant claim for an increased rating

2.  The veteran's lumbar strain is manifested by moderate 
symptoms, including limitation of motion with pain and 
exacerbation on prolonged sitting or standing or lifting and 
bending.   


CONCLUSION OF LAW

The criteria for an increase in a 20 percent rating for 
lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2002); ; 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2001); 
38 C.F.R. § 4.71a, DCs 5292, 5295 (2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, DCs 5237, 5242, 5243, General Rating 
Formula for Diseases and Injuries of the Spine and the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Navy 
from July 1983 to November 1983 and from June 1986 to March 
1987.  In January 1987, he injured his back on board a 
vessel, with spasm and pain; the diagnoses were muscle strain 
and musculoskeletal low back pain.  

On examination for VA in July 1998, he reported pain, 
weakness, fatigue, lack of endurance, and stiffness.  He had 
flare-ups that were horrible and that occurred for one to two 
hours every day; the flare-ups were worsened by lying, 
standing, or sitting for long periods of time, as well as by 
bending, lifting, or twisting.  Over-the-counter medications 
relieved the pain.  He described significant difficulty with 
taking out the trash, pushing a lawnmower, climbing stairs, 
gardening, and vacuuming, but he was able to perform other 
daily activities without difficulty.  Examination revealed 
painful motion throughout the exercises.  There was no 
evidence of muscle spasm or weakness,  There was tenderness 
in the lumbosacral area on the right and left sides.  The 
back musculature was normal.  Back posture was normal.  
Lumbar range of motion was as follows: flexion of 60 degrees 
secondary to pain; extension of 10 degrees secondary to pain; 
right lateral flexion of 15 degrees secondary to pain; and 
left lateral flexion of 25 degrees secondary to pain.  There 
was pain in the lumbosacral area with neck movement.  Motor 
and sensory function of the lower extremities was normal.  
Deep tendon reflexes were 2+ and bilaterally symmetrical for 
the knees and ankles.  There was no evidence of generalized 
muscle weakness or wasting.  Lumbosacral spine X-rays were 
within normal limits.  The diagnosis was chronic strain of 
the lumbosacral spine with ongoing pain syndrome and minimal 
to moderate decrease in range of motion.  

In a February 1999 decision, the RO awarded service 
connection and a 10 percent rating for low back strain, 
effective June 3, 1998.

On VA examination for the VA in October 2000, the veteran 
described pain, weakness, and lack of endurance in the middle 
to lower back.  He denied fatigue, but he reported stiffness.  
The pain had been moderate, but it had increased dramatically 
within the past six months; at times, it affected his ability 
to stand and function normally.  He developed an excruciating 
flare-up of pain twice a week; it would last two to three 
days, and he was unable to sleep due to the pain.  He used 
over-the-counter medication (Tylenol), bed rest, and muscle 
relaxers.  Sometimes, he could not even get out of bed.  He 
had a hard time standing and walking.  The medications were 
not helping.  On examination, his posture was normal.  His 
gait was normal, but tentative, and he walked slowly.  He had 
limited function of standing and walking; he could stand only 
half an hour or walk about four blocks without pain.  There 
was pain and muscle spasm on both sides of the lumbar area, 
along with weakness.  There was tenderness on the right.  
Straight leg raising on the right was positive at 45 degrees, 
but negative on the left, with full range of motion on the 
left.  Right lateral flexion was 35 degrees without pain.

Range of motion of the lumbar spine was as follows, in 
degrees:

			As tested		Pain			Normal
Flexion		90 			stopped by pain	0 - 95
Extension		30			no pain		0 - 35
Right lateral flexion	35			no pain		0 - 40
Left lateral flexion	30			no pain		0 - 40
Right rotation	35			no pain		0 - 35
Left rotation		25			no pain		0 - 35 

In order to go past those ranges to the full range of motion, 
he did have pain in all the maneuvers.  He reported pain, 
weakness, and lack of endurance in the low back.  Pain was 
the major functional impact.  The pain had increased 
substantially over the past few months.  Deep tendon reflexes 
were 2+ in the biceps, triceps, knees and ankles.  Pain and 
touch sensation were within normal limits.  Motor function 
was within normal limits, but side bending to the left caused 
pain.  X-rays were taken.  The diagnoses were no change to 
the lumbosacral strain and degenerative disc disease at L4-5 
and L5-S1 with very minimal spondylosis.  The examiner 
remarked that the veteran had subjective changes that might 
be considered as reason to increase the rating, based on the 
reports of a substantial increase in pain over the past few 
months.  The examiner noted that he was employed as a hotel 
desk clerk and that he had been allowed to sit down to carry 
out his job, which made it much more tolerable.  He was able 
to perform all the things required for daily living when he 
was not in pain.  

In October 2000, the RO increased the rating for low back 
strain to 20 percent, effective September 11, 2000.

In May 2001, the veteran filed a claim for an increased 
rating for his lumbar disability.  

On examination for the VA in July 2001, the veteran reported 
taking Tylenol and Motrin for pain; the pain had been 
worsening since 1995.  He indicated that the VA medical 
facility that he had been going to had not done anything for 
the pain; he had not been referred to physical therapy, for 
use of a TENS unit, for a pain clinic, for orthopedic 
consultations, or for MRI investigations of his back.  He 
reported having severe lumbosacral pain for five months out 
of the year, with bilateral lower extremity sciatica twice 
per month and chronic daily pain in his lumbar spine that was 
associated with weakness, fatigue, lack of endurance, and 
stiffness.  The pain would flare up several times per day; 
sometimes it felt as if someone were stabbing him in the back 
with a nail.  His medications and rest relieved the pain.  
The pain limited his ability to carry out daily functions; 
the pain was so severe that he could not get out of bed, but 
that occurred relatively infrequently.  He had been working 
as a substitute teacher for the last four years.  He was able 
to perform his usual daily activities, but certain activities 
(gardening, climbing stairs, walking) aggravated the back 
pain.  

On the physical examination, he walked into the room very 
slowly; he was guarding his back, and he sat very tenuously 
with back guarding.  He tended not to bend forward to untie 
his shoes, but he kept his lumbar spine straight when he did; 
he pushed his shoes off with the other foot rather than by 
bending down.  He was very careful to take off his pants so 
as not to flex his lumbar spine.  He appeared to be in a 
moderate degree of pain.  There was no edema or varicosities 
of the extremities; peripheral pulses were normal, and there 
was no muscle atrophy.  He had dorsalis pedis pulses 
bilaterally, but he did not have palpable posterior tibial 
pulses.  His feet had fallen arches, but otherwise, there 
were no signs of abnormal weight bearing.  Reflexes were 2+ 
in the lower extremities and symmetrical; they were 2+ in the 
ankles and knees.  He had decreased sensation bilaterally in 
both lower extremities.  Motor function was within normal 
limits.  He could heel and toe walk, although squats were 
difficult for him.  His posture was normal.  His gait was 
slow due to guarding of the back.  He did not have any 
limitation of function in standing or walking.  The lumbar 
spine was tender over the L5-S1 interspace, with weakness but 
without muscle spasm.  Straight leg raising was positive at 
35 to 40 degrees bilaterally.  Range of motion of the lumbar 
spine was as follows, in degrees:

			As tested		Pain			Normal
Flexion		0 - 75 			0 - 75 			0 - 95
Extension		0 - 10			0 - 10 			0 - 35
Right lateral flexion	0 - 30			0 - 30 		
	0 - 40
Left lateral flexion	0 - 25			0 - 25 			0 
- 40
Right rotation	0 - 30			0 - 30 			0 - 35
Left rotation		0 - 25			0 - 25 			0 
- 35 

There was subjective pain in the entire range of motion of 
every type of motion in the L4-5 area.  Lumbar spine range of 
motion was additionally limited by fatigue and lack of 
endurance by another 10 degrees with three repetitions, with 
the major functional impact being pain.  X-rays showed mild 
diffuse lumbar spondylosis with minimal degenerative disc 
space disease at L4-5 and L5-S1.  An MRI of the lumbar spine 
was normal.  The VA-established diagnosis of lumbosacral 
strain was "progressed" to include spondylosis and 
degenerative joint disease.  The veteran also complained of 
radicular pain bilaterally and had findings of decreases 
sensation and increased pain over the last five years.  

In August 2001, the veteran wrote that his pain had been 
worsening and that he was sometimes unable to get out of bed 
because of severe pain.  He also claimed that he had refused 
to undergo surgery for fear of becoming paralyzed.  

In his notice of disagreement, received in November 2002, the 
veteran stated that his lumbar spine disability had worsened 
so much that he was now bed-ridden at least five times per 
month; he also described constant, daily pain.  He reported 
taking Tylenol and Motrin, which moderately eased but did not 
completely alleviate the pain.

VA outpatient medical records from 2000 to the present have 
been received.  They show treatment for various unrelated 
conditions (including a hemorrhoidectomy due to rectal pain 
in October 2000), but in February 2003, he was seen for an 
exacerbation of low back pain.  All movement of the lumbar 
spine was restricted by pain, and he was positive for muscle 
spasm.  

The veteran failed to report for an examination in April 
2003.  Later, he stated that he had been delayed by traffic 
congestion and that he had arrived at the doctor's office too 
late, only to be informed that the doctor had left and that 
the VA would be informed of the circumstances.  

The veteran was rescheduled for an examination in July 2003.  
However, he also failed to report for this examination.  

The veteran testified before the Board at a hearing held at 
the RO in March 2004 that he had difficulty sitting or 
standing for a long time and that he had lost his job due to 
the pain that had prevented him from performing his work 
duties.  He indicated that he had been fired from a job 
recently because of absenteeism due to his back pain.  He 
also stated that he had been driven to the hearing and had 
had to get out and stretch numerous times.  He described 
flare-ups that had lasted as long as three to four days; he 
also described flare-ups that occurred three of four times 
per week.  He used a board under his mattress to relieve 
discomfort while sleeping, and he felt worse with cold, wet 
weather.  He also described pain radiating down his legs.  He 
was receiving periodic VA treatment.  He also described other 
symptoms.  

The veteran's former employer (a hotel company) wrote in 
April 2004 that he was being terminated due to excessive 
absenteeism due to back pain.  He had missed 85 work days and 
nights in 2003.  

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
September 200, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in July 2001; a statement of 
the case in May 2003; and a supplemental statement of the 
case in March 2004.  The correspondence and adjudicative 
documents also discussed specific evidence and the particular 
legal requirements applicable to the veteran's claim.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  The Board also explored with the 
veteran the possibility of any additional evidence at the 
March 2004 hearing.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained.  

In addition, the VA had scheduled the veteran for several 
examinations (in April and July 2003) through a contractor, 
but he failed to report for the examinations.  He provided a 
reason for his failure to report for the first examination, 
but he has not done so for the second examination.  The duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The veteran's failure to report for the 
last examination without good cause is grounds for summary 
denial; however, it is unclear if the notice to appear for 
that examination was sent to his correct address and the 
Board therefore will evaluate his claim on the evidence of 
record.  See 38 C.F.R. § 3.655 (2004); Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991); see also Engelke v. Gober, 10 
Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992).  

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
Board will now address the merits of the veteran's claim.


B.  Merits

The veteran's service-connected low back strain is now rated 
20 percent disabling, and the veteran continues to seek an 
increased rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003 (2004).  Limitation of motion 
must be objectively confirmed by findings such a swelling, 
muscle spasm, or satisfactory evidence of painful motion, but 
in the absence of limitation of motion a compensable rating 
for degenerative arthritis can be assigned when there is x-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups (10 percent), or x-ray evidence 
of the same with occasional incapacitating exacerbations (20 
percent).  In this case, there is limitation of motion of the 
veteran's lumbar spine, and the Board therefore turns to the 
appropriate criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  The code for degenerative 
arthritis of the spine (DC 5242) refers to DC 5003, which 
governs degenerative arthritis in general.  The code for 
intervertebral disc syndrome (DC 5243) permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2004).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

As of September 23, 2002, intervertebral disc syndrome is 
rated 20 percent with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks in 
the past year; 40 percent with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks in the past year; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks in the 
past year.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2004).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note (1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  Diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

In this case, the veteran has described the limitations 
attendant upon his low back disability: he cannot stand or 
walk for long periods of time, he sometimes is bedridden, and 
he was even fired from a job with a hotel after losing 85 
days of work during one year.  The veteran has also indicated 
that he was advised to undergo surgery, but that he refused 
to do so because of his fear of being paralyzed by the 
operation.  However, the obtained medical records belie the 
veteran's contention.  Records from 2000 onward show only one 
surgery, and that was a hemorrhoidectomy for rectal pain.  
Otherwise, there was only one episode of exacerbation of pain 
for which he sought any treatment; that episode lasted 
several days in February 2003.  

For the purposes of this claim for an increased rating, the 
VA has obtained only one examination in connection with this 
claim for an increased rating.  However, the Board must also 
consider the history of the veteran's disability and prior 
examinations.  See 38 C.F.R. § 4.1 (2004); Schafrath, 1 Vet. 
App. at 592; see also 38 C.F.R. § 3.400(o)(2) (2004) 
(regarding effective dates when claim is received within one 
year of factually ascertainable increase in disability).  

Those examinations show minimal spondylosis and degenerative 
disc disease along with lumbosacral strain.  The veteran has 
demonstrable limitation of lumbar spine motion, including due 
to pain and due to flare-up (with an additional 10 degrees of 
limitation, as noted on the July 2001 examination).  However, 
these limitations were between the slighter end of the range 
and the more extreme severe range.  Thus, under the old 
criteria for evaluating limitation of motion of the lumbar 
spine, the veteran's low back disability was moderate, for 
which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, 
DC 5292.  Under the more specific numerical criteria found 
under the revised spinal regulations, the veteran's lumbar 
spine disability again fails to satisfy the requirements for 
more than a 20 percent rating.  Indeed, his lumbar spine 
disability barely meets the numerical criteria for a 20 
percent rating: forward flexion greater than 30 degrees but 
not greater than 60 degrees; or combined range of motion no 
greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237 (2004).

Also, if rated under the diagnostic code for lumbosacral 
strain, the veteran's low back disability does not satisfy 
the qualitative criteria under the old version or the 
numerical criteria under the new version.  Compare 38 C.F.R. 
§ 4.71a, DC 5295 (2002) with 38 C.F.R. § 4.71a, DC 5237, 
General Rating Formula for Diseases and Injuries of the Spine 
(2004).

Finally, if rated under the diagnostic code for 
intervertebral disc syndrome (based on findings of 
degenerative disc disease), the veteran's low back disability 
does not meet the qualitative criteria of the old version or 
the numerical criteria of either component of the new 
version.  Compare 38 C.F.R. § 4.71a, DC 5293 (2001) with 
38 C.F.R. § 4.71a, DC 5243, General Rating Formula for 
Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2004).

The veteran maintains that he has lost a job because of his 
low back problem, and in fact, he has submitted a letter from 
an employer indicating that job absenteeism due to a back 
disability was the reason for the dismissal.  However, the 
record shows only one episode for low back pain for which the 
veteran even sought medical treatment, and the record does 
not support the veteran's allegation that he is often 
bedridden.  Although he has availed himself of VA resources 
on several occasions, there is no indication that he has 
sought VA treatment or consultation more than the one episode 
of exacerbation in 2003; even at that time, the veteran did 
not mention any history of being bedridden by the condition.  

Simply put, neither the examinations nor the veteran's 
medical history support his contention regarding the severity 
of his low back disability.  The veteran certainly has 
limitation of motion of the lumbar spine and has demonstrable 
pain on motion, but not to the extent contemplated under the 
regulations for more than a 20 percent rating under any of 
the applicable diagnostic codes.

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability warrants no more than a 20 
percent rating.  As the preponderance of the evidence is 
against the veteran's claim for an increased rating, the 
"benefit-of-the-doubt" rule is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

The claim for an increased rating for lumbar strain is 
denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


